Case 2:19-cv-10717-SVW-JEM Document 28 Filed 04/17/20 Page 1 of 1 Page ID #:93




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Phyl Grace, Esq., SBN 171771
     Russell Handy, Esq., SBN 195058
 3   Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
 5   phylg@potterhandy.com
 6
     Attorneys for Plaintiff, CARLOS MARSH
 7
 8                             UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA

10   CARLOS MARSH,                                ) Case No.: 2:19-cv-10717-SVW-JEM
                                                  )
11           Plaintiff,                           )
       v.                                         ) NOTICE OF SETTLEMENT AND
12                                                ) REQUEST TO VACATE ALL
     2042 TOWN SQUARE WEST LLC, a                 ) CURRENTLY SET DATES
     California Limited Liability Company;        )
13   8454 Steller Drive, LLC, a California        )
     Limited Liability Company;
14   GOODWILL INDUSTRIES OF                       )
     SOUTHERN CALIFORNIA, a California )
15   Nonprofit Corporation; and Does 1-10,        )
                                                  )
16           Defendants.                          )
17         The plaintiff hereby notifies the court that a global settlement has been reached in

18   the above-captioned case and the parties would like to avoid any additional expense,

19   and to further the interests of judicial economy.

20          The plaintiff, therefore, applies to this Honorable Court to vacate all currently set

21   dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all

22   parties will be filed within 60 days.

23                                     CENTER FOR DISABILITY ACCESS
24
25   Dated: April 17, 2020             By: /s/ Phyl Grace
26                                            Phyl Grace
                                              Attorney for Plaintiff
27
28


     Notice of Settlement             -1-                2:19-cv-10717-SVW-JEM
